Exhibits COPERNIC INC. SPECIAL MEETING OF SECURITY HOLDERS SEPTEMBER 11TH, Equity Transfer & Trust Company hereby reports that: Security holders present representing securities 2 Proxy holders present representing 2 securities 122 Management proxies received representing 9,490,142 securities Total number of securities represented at the meeting Percentage of 14,637,531 issued & outstanding % MANAGEMENT PROXY VOTES A consolidation resolution approving an amendment to the Company’s article of incorporation to consolidate all of the issued and outstanding common shares on the basis of one (1) post-consolidation share for very two (2) to ten (10) pre-consolidation shares 7,856,667 securities represented by proxy VOTED FOR (82.79 %) 1,633,475 securities represented by proxy VOTED AGAINST (17.21%) Dated this 11th day of September
